77 F.3d 460
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gerald T. PETERS, Petitioner, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent, Appellee.
No. 95-1749.
United States Court of Appeals, First Circuit.
Feb. 26, 1996.

Appeal From the United States Tax Court [Hon.  D. Irvin Couvillion, U.S. Tax Court Judge]
Gerald T. Peters on brief pro se.
Loretta C. Argrett, Assistant Attorney General, Gary R. Allen, William S. Estabrook and Murray S. Horwitz, Attorneys, Tax Division, Department of Justice, on brief for appellee.
U.S.T.C.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
Gerald Peters appeals from a Tax Court decision assessing a tax deficiency against him for the 1991 tax year.   He also appeals from the Tax Court's decision denying his motion for administrative and litigation costs under 26 U.S.C. § 7430.   After careful consideration of his claims on appeal, we affirm, essentially for the reasons given in the Tax Court's decision filed on December 2, 1994, and in its order dated February 6, 1995.


2
Affirmed. See Loc.  R. 27.1.